OPINION ON PETITION TO REHEAR
AVERY, P.J.(W.S.).
After our opinion was filed in the above styled case the plaintiff-in-error, Dorothy Nelson, filed a document styled: “Petition for Rehearing and for other or Additional Findings of Fact” and in this petition states:
“The only thing in the Opinion filed in this cause, (should have been case) that might be interpreted as pertaining to the First Assignment of Error is the statement of the Court of Appeals as follows:
“ ‘So it is revealed that Mr. Buford introduced this witness, Mrs. Clark, in behalf of his client, the plaintiff, in her action for damages, and when asked about the matter here involved she, being his witness, advanced an unnecessary statement with respect to insurance, as hereinabove quoted. ’ ’ ’ He then says:
“Appellant would first respectfully point out that this statement of the Court does not pertain to the First *127Assignment of Error and tlie Court does not attempt to interpret Section 59-1229 of the Tennessee Code Annotated, set out in the First Assignment of Error.
“Please recall the interpretation of Section 59-1229 is a case of first impression in the State of Tennessee and needs to he interpreted by onr appellate courts.
“Appellant would further respectfully point out that the Court of Appeals in its Opinion filed in this cause did not attempt to apply the facts at issue to Section 59-1229 of the Tennessee Code Annotated, nor did they attempt to interpret said statute as to the law. ’ ’
We first call his attention to the fact that he has no assignment of error designated in his alleged assignments of error and brief as Figure I. If he will look at the copy of his assignments of error he will find that they begin on page two under the designation of roman numerals “II” Assignments of Error. Be that as it may, the petition to rehear is levelled at the failure of the Court to construe in the light of the facts in this case, T.C.A. Section 59-1229.
This Section of the Code is a part of Chapter 12 headed “Financial Responsibility of Owners or Operators”. It deals with the suspension of drivers licenses and includes T.C.A. secs. 59-1201 to 59-1238. That exact section word for word, was originally carried into the same Chapter as T.C.A. sec. 59-1212.
I know of no reason why we should construe the Act, as suggested by the petition to rehear, and particularly this section, but he says:
“Although it is true that the first witness to testify as to the subject matter in Assignment of Error No. 1, was *128the plaintiff’s witness, Clark, it must be respectfully pointed out that the damaging testimony was brought out on cross-examination by the appellee and that the appellant could not object to same since the Court ruled on the question in the opening address to the jury and the Court’s ruling became the law of the case at the Trial Court level. Any further objection on the part of attorney for appellant would only make the testimony more damaging to the ears of the jury. ’ ’
He then reiterates by paraphrasing what he says took place. Going back to the record, the opening statement by neither counsel is shown, but there is a dialogue immediately following the statement by the Court:
“THE COURT: All right. Mr. Buford, you may put on your proof.
MR. BUFORD: There is a matter that I would like' to take up with the Court in the absence of the jury.
THE COURT: Gentlemen, will you all step into the Jury Room just a few minutes.
(Whereupon, in the absence of the Jury, the following proceedings were had, to-wit)
“MR. BUFORD: Your Honor, Mr. Ellis makes the statement in his opening address that the Clark vehicle has paid the Mooneyhan vehicle, is that correct, Mr. Ellis?
MR. ELLIS: That’s correct.
MR. BUFORD: For damages. Now the true proof in' this is, Your Honor, that the Clark vehicle had no insurance, the middle car, and to keep from losing the driving privileges of the Financial Responsibility Act, *129irrespective of fault or liability, they did pay for property damage, or part of the property damage, to keep from losing the driving privileges of the Clark vehicle.
I think this is a compromised negotiation which was really coerced through the Financial Responsibility Law, which has nothing to do with this lawsuit, and which I think is prejudicial and should not be heard by this Jury.
MR. ELLIS: If your Honor please, — Of course, she may claim that financial responsibility, or the threat of her losing her license motivated it. The proof will show that she made, and the jury is entitled to know that Minerva Clark, who is missing as a Defendant in the lawsuit, has previously paid Mrs. Mooneyhan. She has a right to explain her method, or mode, or why doing. It is certainly not prejudicial to this lady to show here that this vehicle that is not sued, or the car, or vehicle that is not sued, is certainly not prejudicial to this client to show that the reason she is not sued, is because she has already paid the people in front of her. She can explain. I say she is entitled to explain why she made these payments.
THE COURT: If that negotiation, or transactions were had between Mrs. Clark and the Plaintiff, it might be of some basis for the complaints about it. Now, of course, if Mrs. Clark were asked on the witness stand if she were called as a witness by either party in the lawsuit, and asked on the witness stand if she had not made some payments to Mrs. Mooneyhan, I think that would be a competent question.
MR. ELLIS: I understand she is here under subpoena and will testify for the Plaintiff.”
*130After the petition, for rehearing was filed, counsel for defendants-in-error filed a simple reply in which they said:
“that no new matters are raised in the Petition to Rehear and that the opinion of the Court heretofore filed and prior briefs and arguments covered all trenchant matters.”
It is pointed out in the original opinion that in a case determined by a jury so far as facts are concerned, we only find the facts necessary to support the verdict or examine the record for that purpose, unless there is error by the Court. "We also pointed out exactly how this situation of the defendant, Minerva Clark, came about. We have read and reread our opinion and we overrule all the assignments of error, however, if counsel is entitled to have an interpretation of Section 59-1229, as it relates to the matters involved, it is noted that the first sentence in Section 59-1229 is:
“NEITHER THE REPORTS REQUIRED BY THIS CHAPTER, THE ACTION TAKEN BY THE COMMISSIONER PURSUANT TO THIS CHAPTER, THE FINDINGS OF THE COMMISSIONER UPON WHICH SUCH ACTION IS BASED, NOR THE SECURITY FILED AS PROVIDED IN THIS CHAPTER SHALL BE REFERRED TO IN ANY WAY, NOR BE ANY EVIDENCE OF THE NEGLIGENCE OR DUE CARE OF EITHER PARTY.”
To us that means the documentary matters required by this Chapter and does not refer to some opinion that some witness who had been a defendant and had paid the damage which plaintiff had demanded, from saying why she had done so. Certainly, she did not *131introduce any report or action of the Department of Safety nor attempt to- do so. It is true that when the dialogue hereinbefore set forth was being had, attention was called to the Court that Mrs. Clark was a witness for plaintiff and would testify, not only that she would testify, but that she had made some payment to Mrs. Mooneyhan. The Court said:
“If it is competent in that connection, and I would feel certain it would be as explaining her position, if she takes the position it was not her fault, then she could certainly be asked the question, if you did not make a payment. And she, of course, could make any explanation she wished about that. But I think the evidence would be competent, and certainly would be material, and I think it would be competent. And if it is, then, of course, there could be no objection to making reference to it in the opening statement as part of the proof.
“I will overrule your objection then. I would permit Mrs. Clark to make any explanation that she wishes about it as to why she did.”
Counsel for plaintiff-in-error did save an exception to what the Court said at that time, but we know of nothing that would have prevented him from excepting to the testimony when it was offered by Mrs. Clark and was brought out principally on his questioning.
It is our opinion that the petition for rehearing will have to be overruled because:
1 — The action complained about did not influence the jury.
2 — The law provides that the judgment of the Trial Court and verdict of the jury will not be reversed because *132of alleged incompetent testimony and action by the Court unless we can affirmatively find that it affected the jury’s verdict, and we do not so find.
We are asked again to' find that the statement relative to insurance by this witness be held to be error, and again it is said that no reversal to be had on the statement made which is shown in the original opinion.
We are asked to consider again the fact that there were several parties sued and that the Court erred in not charging Special Bequests relative to the liability of any one tortfeasor for all damages.
It is true that the petition to rehear brings nothing new from that which has heretofore been presented to this Court and fully covered in the original opinion. The petition to rehear is, therefore, denied. The cost of this petition to rehear will be paid by plaintiff-in-error.
Carney and Bejach, JJ., concur.